Citation Nr: 0323335	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to June 
1972.  He also served in the Air National Guard, to include a 
period of active duty for training (ACDUTRA) from June 1979 
to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   

The Board finds that the evidence, including the concluding 
paragraph of the June 2003 VA examination report, appears to 
raise claims of entitlement to service connection for 
disabilities relating to marked obesity, diabetes, and sleep 
apnea syndrome.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  While on ACDUTRA in December 1979 the veteran was 
involved in an automobile accident.

2.  Fibromyalgia is related to the injuries sustained in the 
December 1979 automobile accident.


CONCLUSION OF LAW

Fibromyalgia was incurred during ACDUTRA.  38 U.S.C.A. 
§§ 101, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for service connection was denied by the 
RO in May 2000 on the basis that the claim was not well-
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  Also, in a notice letter of December 2001, the RO 
notified the appellant of VCAA provisions and what records 
the VA would obtain.  Quartuccio v. Princippi, 16 Vet. App. 
183 (2002). 

In October 2002, the Board initiated additional development 
of the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  This development 
included obtaining additional private medical records and 
affording the veteran a VA examination, which was performed 
in June 2003.  However, that regulation was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7311 (Fed. Cir. May 1, 2003).  However, 
given the favorable determination below, the Board finds that 
the veteran has not been prejudiced and it may proceed with a 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records during the veteran's service from 
1968 to 1972 include an August 1969 neurology consultation 
report to address complaints including headaches.  The report 
contains findings that examination was normal.  In September 
1969 the veteran was seen for a bruised leg, and in October 
1969 he was seen for pains in his left side.  

The veteran was seen on several occasions for bilateral knee 
complaints in 1970.  The impressions given included 
chondromalacia patellar, and possible old tear medial 
meniscus.  An April 1971 medical board report contains a 
history of being seen on many occasions for bilateral knee 
pain for the last two years, with no significant history of 
injury to either knee.  That report contains a diagnosis of 
joint disease, knees, bilateral, chondromalacia not proven. 

In September 1971, the veteran was seen for complaints of 
pain on the left side near the hip.  The impression at that 
time included pain, unknown etiology.

The report of the veteran's May 1972 separation examination 
contains notes of significant or interval history including 
(1) occasional swollen and mildly painful joints - trick 
knee, left, associated with mild lameness - relates to 
bilateral joint disease noted in 1971, adequately treated, 
normochromic (NCNS), (2) occasional dizziness..., (3) frequent 
headaches..., (4) recurrent back pain..., (5) frequent trouble 
sleeping...  On examination all pertinent systems were 
evaluated as normal.

Private medical records show that in December 1979 the 
veteran was injured in an automobile accident.  The diagnosis 
at that time was acute neck injury, rule out occult fracture 
of the spine.  At the time of the accident the veteran was on 
ACDUTRA.

Service medical records during the veteran's active duty for 
training from June 1979 to February 1980 show that the 
veteran was injured in a motor vehicle accident in December 
1979.  At that time he was hospitalized for seven days and 
released.  The final diagnosis was status post motor vehicle 
accident, hematuria resolved, Jefferson's C1 fracture, fixed 
in halo traction.  

During hospitalization at a military hospital in May 1980 X-
ray examination of the cervical spine showed that his C1-C2 
fusion was in good position.  The final diagnosis at that 
time was status post ejection fracture, unstable, requiring 
C1-C2 fusion in March 1980.  

A military hospital record in June 1980 contains a diagnosis 
of status post C1-C2 fusion for C1 fracture, procedure in 
March 1980, manifested by mild neck pain.  A medical board 
report contains a diagnosis of status post March 31, 1980 C1 
to C2 neck fusion for December 12, 1979 motor vehicle 
accident Jefferson Fracture of C1, mild resolving neck pain.  
Military treatment records show subsequent treatment in 1980 
and 1981.  In February 1981 the consultation sheet noted 
muscle knots and tightness that could be palpated in the left 
thoraco-lumbar musculature and around the left scapula, and 
marked muscle spasm in the posterior cervical musculature, 
particularly on the left.

The report of a March 1981 VA examination shows complaints 
including of pain in the left shoulder and tingling in the 
left hand, problems in the entire back, spasms constantly, 
constant headaches, limited motion in moving the head, 
snapping and cracking in the back of head and neck.  After 
examination, the diagnosis was status post surgical fusion of 
fracture-dislocation at C-1, C-2, with residual significant 
limitation of neck movement and back pain without neurologic 
deficit on this examination.

In June 1981 the RO granted service connection for the post-
operative residuals, cervical spine, with fusion of the C1-
C2, which is currently evaluated at 30 percent disabling.  

The report of a January 1984 VA examination shows complaints 
of pain throughout back and neck, headaches (front and back), 
constant spasms through neck and back, numbness and tingling 
in both arms and hands; and pain, numbness and tingling in 
both feet.  After examination, the diagnosis was status post 
surgical fusion of fracture dislocation C1, C2.  

The report of a March 1984 VA examination shows complaints 
including frequent spasms and pain throughout the spine, 
headaches and tightness of the jaw muscles, causing pain 
around the teeth, and tingling and numbness in the arms and 
hands.  After examination, the diagnoses included (1) status 
post fracture C1 with cervical fusion C1-C2 with multiple 
radicular pains in the upper extremities, and 
(2) headaches, secondary to No. 1.

The report of a June 1985 VA examination includes an 
impression of cervical fusion C1-C2.  The report of a July 
1985 VA neurologic examination includes an impression of 
status post surgical fusion secondary to fracture/dislocation 
of C1-2. 

The report of a June 1986 VA neurologic examination contains 
a diagnosis of status post cervical fracture with mild right 
arm hyperreflexia secondary to the history of the fracture.  

The report of a July 1989 VA examination shows that the 
veteran complained of pain throughout the spine and left 
hips, both shoulders, knees and feet.  He also had pain in 
the jaw that caused earaches, and occasional migraine 
headaches, and constant foot pain.  The veteran reported that 
he received trigger point injections every six weeks.  During 
an associated neurologic examination, the examiner made a 
diagnosis of status post fracture of C1 vertebra with 
cervical laminectomy for fusion of C1 and C2 and residual 
pain and radiculopathy.  

Private medical records in 1993 show that the veteran 
received treatment from Brigham and Women's Hospital for 
complaints diagnosed as chronic diffuse fibromyalgia with 
possible neuropathic pain in the left arm.  

In a December 1993 statement, a treating physician noted that 
a cervical MRI showed a C3-4 left sided neural foraminal 
narrowing, and at C5-6 a spondylitic ridge which abutted the 
cervical cord causing a cord deformity.  

The physician opined that it was possible that some of the 
upper back tenderness points were secondary to pain induced 
by the C-spine disease, however, it would not account for the 
diffuse nature of the back pain.  

VA and private treatment records between 1993 and 2003 show 
continued treatment for related complaints.  An August 1996 
VA rheumatology clinic note contains an opinion that the 
veteran's clinical picture was most consistent with pain due 
to a combination of osteoarthritis of the cervical spine and 
fibromyalgia.  A May 2002 statement from F.M.D., M.D., 
associate professor of neurology at New York Medical College, 
contains an opinion relating to the etiology of the veteran's 
diagnosis of fibromyalgia (post-traumatic).  Dr. F.M.D. 
opined that the veteran's current disabilities were directly 
related to injuries sustained in his motor vehicle accident 
while in active service.

During a July 2002 hearing before the undersigned sitting at 
the RO, the veteran provided testimony concerning the 
etiology and symptoms of his fibromyalgia. 

The report of a June 2003 VA examination shows that the 
examiner reviewed the veteran's medical history pertaining to 
his claimed fibromyalgia since his motor vehicle accident in 
December 1979.  After examination, the diagnoses included (1) 
status post C1 vertebral fracture in December 1979 with 
radiculopathy with consequent C1-C2-C3 fusion surgically with 
residual pain syndrome, and (2) fibromyalgia - veteran 
underwent significant motor vehicle accident in 1979 and 
cervical spine fusion with constant chronic pain, consisting 
with more than 18 trigger point tenderness, consistent with 
fibromyalgia syndrome. 

The examiner concluded with an opinion that the veteran had 
definite diagnosis of fibromyalgia that developed after his 
motor vehicle accident of December 1979, noting that the 
veteran had a diagnosis of fibromyalgia in 1982 by Dr. G. G., 
rheumatologist at the VA center.  

The examiner further opined that the current condition of 
fibromyalgia was directly related to the injuries sustained 
in the motor vehicle accident in December 1979.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).

Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not show that the veteran 
possesses medical expertise and is it contended otherwise.

In this regard the evidence shows that the veteran was 
treated for a back injury sustained in a motor vehicle 
accident which occurred while on ACDUTRA in December 1979.  
In June 2003 a VA examiner indicated that fibromyalagia was 
diagnosed in 1982 less than two years after the accident.  A 
private opinion in May 2002 opined that the veteran's current 
disabilities were directly related to injuries sustained in 
his motor vehicle accident while in active service.  
Additionally, the VA examiner in June 2003 stated that the 
fibromyalgia was directly related to the injuries sustained 
in the motor vehicle accident in December 1979.  The evidence 
of record does not contradict these opinions.  Accordingly, 
it is the judgment of the Board that service connection for 
fibromyalgia is warranted.


ORDER

Service connection for fibromyalgia is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

